Title: From George Washington to Major Christopher French, 26 September 1775
From: Washington, George
To: French, Christopher



Sir,
Cambridge Septr 26th 1775

Your Favour of the 18th Instant is now before me, as well as that from the Committee of Hartford, on the same Subject. When I compare the Treatment you have received with that which has been Shewn to those brave American Officers who were taken fighting gallantly in Defence of the Liberties of their Country, I cannot help expressing Some Surprize that you Should thus earnestly contest Points of mere Punctilio. The Appellation of Rebel has been deemed Sufficient to Sanctify every Species of Cruelty to them, while the ministerial Officers, the voluntary Instruments of an Avaricious & vindictive Ministry claim upon all Occasion the Benefit of those military Rules which can only be binding where they are mutual. We have shewn on our Part the Strongest Disposition to observe them, during the present Contest, but I Should illy Support my Country’s Honour and my own Character if I did not Shew a proper Sense of their Sufferings by making the Condition of the ministerial Officers in Some Degree dependant on theirs—My Disposition does not allow me to follow the unworthy Example set me by General Gage to its fullest Extent, You possess all the essential Comforts of Life, why would you press for Indulgences of a Ceremonious Kind which give general Offence.

I have looked over all the Papers sent me from Philadelphia I find nothing in them upon the present Subject. Nor do I know whether the Liberty of wearing your Swords was given or taken. But I flatter myself when you come to consider all Circumstances you will save me the Trouble of giving any positive Direction. You will easily conceive how much more grateful a Compliance with the wishes of the People (among whom your Residence may be longer than you expect) will appear when it is the Result of your own Prudence and Good Sense rather than a Determination from me: I therefore should be unwilling to deprive you of an Opportunity of Cultivating their Esteem by so small a Concession as this must be.
As I suppose your several Letters to me have been communicated to each other, I Cannot forbear considering your Conduct “in declaring in a high Tone that had you joined your Regimt you would have acted vigourously against this Country & done all in your Power to reduce it”—as a Deviation from that Line of Propriety and Prudence which I should have expected to distinguish the Conduct of so old & experienced an Officer. You being so intirely in our Power may extinguish the Resentment a generous & enlightend Mind would otherwise feel, but I cannot Commend the Conduct which puts such a Mind to the Tryal. I am Sir, Your most Obedt & very Huml. Sert
